DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment to claim 1 is clearly sufficient to overcome the rejection of all claims under 35 U.S.C. 112(a) set forth in the prior Office action.
Applicant’s amendment to claim 1 arguments set forth on pages 5-6 of the response filed 5 May 2021 are acknowledged.  Applicant has argued that the amendment to recite that “the HHO gas and replenishment electrolyte solution pass solely through a common orifice between the second defined space and the first defined space in the pressure-resistant container” (emphasis to show change from prior version) distinguishes from the disclosure of Lee et al because it is unclear from Lee et al that electrolyte (water) passes only through the exhaust holes (354) of the stabilizing plate (353).  
In response, Lee et al teach (see col. 5, lines 9-21) that the hydrogen and oxygen gases produced in the electrolytic chamber (302) first mix together in the mixing chamber (303) and then were introduced into the collecting chamber (304) via the exhaust holes (354) of the stabilizing plate (353).  Since the gas only passes upward through the exhaust holes (354), and the water is introduced above the stabilizing plate (353) (via inlet line controlled by valve 312) and passes downward through the stabilizing plate (353) to the electrolytic chamber (302).  Any supposed gap in the stabilizing plate (353) would merely be considered another exhaust hole (354) allowing the water to pass downward and the gases to pass upward.  While water is added to the electrolytic chamber (302) via a return tube (347) after passing through a cooling unit (342), this water is not “replenishment electrolyte solution”.  The only “replenishment electrolyte solution” in Lee et al is the replenishment water (315) added above the stabilizing plate (353).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 11, 12 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 6,630,061).
Lee et al teach (see abstract, figs. 5, 6A and 6B, and col. 3, line 43 to col. 4, line 32) an electrolysis system comprising a pressure resistant container (357, constructed with insulating material insert sheets 355a-355f) comprising: i) a first defined space (302) configured to fully immersed a plurality of electrolysis plates (348) in an electrolyte solution contained therein; ii) a second defined space (304) configured to store an HHO gas (mixed hydrogen and oxygen gases) in the absence of air; and iii) a pair of electrode terminals (345, 346) that pass through the insulating (i.e.-non-conductive) portion of the container.  Further, the stabilizing plate (353) of Lee et al functioned to separate the first defined space from the second defined space and the HHO gas produced by the electrolysis plates passed upward through the holes (354) of the stabilizing plate (353).  At col. 5, lines 9-21, Lee et al teach that the hydrogen and oxygen gases produced in the electrolytic chamber (302) first mix together in the mixing chamber (303) and then were introduced into the collecting chamber (304) via the exhaust holes (354) of the stabilizing plate (353).  Lee et al also teach that water was replenished to the system through a water supply tube (311), which means that the replenishment electrolyte solution passed downward through the holes (354) of the stabilizing plate (353).  Thus, the HHO gas and the replenishment electrolyte solution pass solely through the common orifices (354) of the stabilizing plate (353) defined between the second defined space and the first defined space in the pressure-resistant container.
Thus, Lee et al fail to expressly teach the volume of the second defined space relative to the volume of the first defined space.

Regarding claim 2, Lee et al teach (see col. 5, lines 1-6) a control board (344) was present to control the supply of electricity to the electrodes.  
Regarding claim 3, Lee et al teach (see col. 4, lines 15-23) a temperature sensor (309) and a pressure sensor (310).  The pressure sensor was placed in the second defined space.  The temperature sensor was also located in the second defined space not the first defined space as claimed; however, the temperature sensor was used to detect the temperature of the electrolytic cell, so it would have been obvious to one of ordinary skill in the art at the time of filing to have placed the temperature sensor at a location closer to the site of electrolysis, which was within the first defined space.  Per col. 5, lines 22-41) the temperature sensor and pressure sensor were connected to the control system to transmit their measurements to the controller.
Regarding claim 11, Lee et al teach a gas outlet port (318) defining a gas outlet from the second defined space.
Regarding claim 12, Lee et al teach a control valve (317) which (per col. 5, lines 22-32) was used as a pressure regulator in that it only opened once the pressure inside was above a certain threshold.  The valve was located proximate the gas outlet port.
Regarding claim 21, the first defined space and the second defined space of Lee et al were arranged to allow passive fluid communication therebetween (passive due to downward flow of liquid under force of gravity and upward flow of gas under force of buoyancy).

Regarding claim 23, the second defined space of Lee et al was positioned above the first defined space.
Regarding claim 24, the first and second defined spaces of Lee et al were in direct fluid communication through openings (354) of the stabilizing plate (353).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 6,630,061) as applied to claim 1 above, and further in view of Arnett et al (US 2010/0276279).
Lee et al fail to teach the thickness of the electrode plates or separation gap between the electrode plates.
Arnett et al teach (see abstract, fig. 6, paragraph [0100]) constructing an electrolysis cell for the production of oxygen-hydrogen gas mixture wherein electrode plates with a thickness of 20 gauge (0.8- 0.9 mm) were used with a separation gap of about 3 mm.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the electrode plate size and gap dimensions taught by Arnett et al in the cell of Lee et al to ensure maximum electrode surface area within the volume of the cell to increase production capacity.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 6,630,061) as applied to claim 1 above, and further in view of Nigel (US 2016/0090657).
Lee et al fail to teach the electrodes comprising a coating of a higher conductivity material onto the electrolysis plate.  
Nigel teaches (see abstract, paragraphs [0001], [0018]-[0020], and [0062]) a similar electrolysis system comprising stainless steel electrolysis plates, wherein the plates may be coated with nickel metal (a higher conductivity metal than stainless steel) to aid in the release of oxygen gas.
.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et (US 6,630,061) as applied to claim 1 above, and further in view of Dee et al (US 2011/0094878).
Lee et al fail to teach the electrodes comprising platinum.
Dee et al teach (see abstract, paragraphs [0065] and [0069]) that electrode plates for making oxygen-hydrogen gas mixtures were preferably made from platinum due to the materials being highly inert, yet highly electrically conductive.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have substituted electrode plates constructed with platinum as suggested by Dee et al in place of the electrode plates taught by Lee et al since Dee et al teach that the platinum material was effective for constructing electrodes and Lee et al was silent as to suitable materials for the electrode plates.
Claims 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 6,630,061) as applied to claim 1 above, and further in view of Burns (US 2015/010926).
Regarding claim 8 and 9, Lee et al do not teach the material of the electrode plates, thus failing to teach the electrode plates were coated by a higher conductivity material.
Burns teaches (see paragraph [0014]) a similar electrolysis system, wherein the electrode plates could comprise either titanium or iridium.  Per paragraph [0043], Burns teaches that the conductive titanium or iridium materials assisted in the electrolysis reaction.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized known suitable conductive materials, such as titanium or iridium taught by Burns, to construct the electrode plates of Lee et al because Burns teaches that the titanium and/or iridium materials assisted in the electrolysis reaction.

Burns teaches (see paragraphs [0031] and [0053]) that a main body for containing an electrolytic cell for the production of gas should be sealed to contain the gas produced by the electrolysis reaction.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided a seal as suggested by Burns in the system of Lee et al to contain the gas produced by electrolysis.  
Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US
6,630,061) as applied to claim 1 or 11 above, and further in view of Dahlquist, Jr (US 2005/0217991).
Regarding claim 13, Lee et al teach the system comprising a heat exchanger (331) having a first inlet in communication with the contents of the electrolytic cell and a second inlet for coolant, but Lee et al fail to using an engine coolant line as the coolant of the heat exchanger.
Dahlquist teaches (see abstract, fig. 8 and paragraph [0071]) using engine coolant for effecting the cooling of electrolyte present in an electrolysis cell for the on-board production of an oxygen-hydrogen gas mixture.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the engine coolant as the coolant as suggested by Dahlquist to the system of Lee et al for the purpose of using onboard coolant for the temperature control of the electrolyte solution within the electrolysis system when adapting it for use on a vehicle.  
Regarding claim 14, when adapting the system of Lee et al as suggested by Dahlquist to an existing, rather than new, vehicle, it would have been obvious to have modified the existing engine coolant line with a retrofitted portion to feed coolant to the heat exchanger of the electrolysis system.

Dahlquist teaches (see abstract, paragraphs [0010] and [0070]) using an electrolysis system for generating a mixture of hydrogen and oxygen gases and using the mixed gases to improve combustion efficiency, horsepower and torque of the internal combustion engine on board a vehicle.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have adapted the electrolysis system of Lee et al for on board use on a vehicle for improving the performance of the internal combustion engine. 
Regarding claim 17, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided a size of the electrolysis system to contain as much water as was necessary to reduce the water refill intervals to as long as desired.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 6,630,061) in view of Dahlquist (US 2005/0217991) as applied to claim 15 above, and further in view of Vargas et al (US 2014/0102882).
Lee et al fail to teach using the electrolysis system with a generator.
Vargas et al teach (see abstract, paragraphs [0007] and [0013]) that oxygen-hydrogen gas mixtures of the type taught by Lee et al could be used not only for improving combustion in vehicle-based internal combustion engines, but also for improving the combustion of small electrical generators.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have used the electrolysis system of Lee et al with a generator engine as suggested by Vargas et al because Vargas et al teach that the mixed hydrogen and oxygen gases improved the combustion of the generator engine.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US
6,630,061) as applied to claim 1 above, and further in view of Cunningham (US 5,450,822).

Cunningham teaches (see col. 4, lines 62-68) using the existing battery or generator located onboard a vehicle for powering an electrolysis device for generating hydrogen and oxygen gases.  Such batteries are known in the prior art to utilize a standard 12 V configuration.  Cunningham fails to teach the amount of current supplied by the current supply.  However, according to Faraday’s Law of electrolysis, the amount of current flowing through the electrolytic cell is directly proportional to the amount of product produced by the electrolysis reaction. 
Therefore, it would have been obvious to one of ordinary skill in the art to have adapted the power supply of Lee et al to utilize an available power source, such as a standard 12 V car battery, as suggested by Cunningham when adapting the electrolysis system of Lee et al for use on a vehicle.
Additionally, it would have been obvious to one of ordinary skill in the art at the time of filing to have determined an appropriate current supply amount for the power supply to match the desired maximum gas production rate of the electrolytic system.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 6,630,061) as applied to claim 1 above, and further in view of Klein (US 2005/0269210).
Lee et al teach (see col. 1, lines 17-22) using water with “small amount of an electrolyte”, but fail to teach the identity of the electrolyte.
Klein teaches (see abstract, paragraph [0019]) that the efficiency of energy use in electrolysis of water for generating a mixed gas of hydrogen and oxygen could be improved by adding salts such as potassium hydroxide, potassium carbonate, and sodium chloride to the water.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added the electrolytes including potassium carbonate to the water of Lee et al as suggested by Klein because Klein teaches that the efficiency of the electrolysis could be improved by adding the combination of electrolytes to water.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251.  The examiner can normally be reached on M-F 10:00am -6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARRY D WILKINS III/Primary Examiner, Art Unit 1796